.
2
Y.           OFFICE   OF THE      ATTORNEY     GENERAL          OF TEXAS
I
4                                    AUSTIN




     Honorable B. N. Carter
     County Attorney
     Mitohell County
     Colorado City, Texas
     Dear   Sir:




                   YOUP request    for                            reoeived and oare-
     fully considered     by thle    de                          ote from your re-
     quest as follows:
                                                         ivil     Statutes,


                                                            ty of Colorado
                                                 state    for oounty

                                                   e oounty, through
                                              ourt, aoting with the
                                              ity, seeks to buy a
                                              hits   r0r the 48e 0r



                                  by its   City Council.

                           iole referred to does not say any-
            thing relative    to a joint purohase by countyi
            Neither does it provide for the manner in whloh
            suoh real estate may be paid for by the oounty.
                 "Our Commissioners have requested                a ru%lng
            and advioes from your office regarding                the proposed
    Honorable    B. N. Carter,     Page 2


            purohase.   Will you kindly and pmnptly       furnish
            suoh letter or opinion to ue?
                  “.   . . .”
                  Artiole 1576, Vernonls      Annotated Texas Civil   Stat-
    utes,    rererred to In your letter,       reads as iollowe:
                  “All deeds, grante and oonveyanoea hereto-
            fore or herearter made and duly aokaowledged, or
            proven, and reoorded ae other deeds of omvey-
            anoe, to any oounty, or to the oourts or oommls-
            sloners of any oounty, or any other person or
            persona, by whatever form of oonveyanoe, ror the
            use and benefit of any ocunty, ehall be good and
            valid to ‘feet in auoh oounty in fee alaple or
            otherwl#e all sudh right,  title, Interest and
            estate as the grantor ln any euoh instrument had
            at the time or the exeoution thereor in the lands
            oonveyed and was Intended thereby to be aonveyed.w
               The oommleeionera*      oourt is a oourt of limited
    power and jurlediotion,      and hae no powers or duties exoept
    those which are clearly      eet forth and del’ined in the ooneti-
    ~tution and etatutee.      The statutes have olearly defined the
    pomrs, presoribed      the duties, and imposed the liabilities
    of the oommleeionera’ oourts, the medium through whloh the
    dlrrerent  oounties aot, and-rrom these atatutee      must oome
    all the authority     vested in the oounty.    11 Tex. Jur., p. 563.
                 The authority  of the oommleeioaers~ court aa the
    governing body of a oounty to make oontraots       In its behalf
    la atriotly    limited to that oonrerred   either expressly or
    by fair or neoesaary implioatlon      by the oonstltutlon  and laws
    or this State.      If the oamissionere*   oourt aote without au-
    thority in making a oontraot, the oounty Is not bound by its
    aotion.     11 Tex. Jur., p. 6324
                  Artiole  4434,   Vernon’s   Annotated Texas Civil   Stat-
    utes,    reads as followsz
                  nThe munioipal auth!Jxitier  or towna and oitlea,
            and eomnissioners   oourta of the oouutiea wherein
            suoh towns and cities   am situated,   iuay oo-operate
            with each other In making auoh improvements oon-
            neoted with mid towns, cities     and oountlas as said




I
Honmable     B. N. Carter,    Page 3


        authorities and aourts may deem neoessary to inr
        prove the publio health and to pmnots errio$ent
        sanitary regulations;  a&, by mutual arrangement,
        they may provide for the sonstruotfon  or said im-
        provemsnts and the payment thsrsror.=
             Artlole   2356, Vernon’s    Annotated Texas Givfl Stat-
utes,    reads as followa:
               Wai.d oourt may ereot bridges. within the oor-
        porate limits of any oity or twn to the same ex-
        tent and under the same oondlflone     now preeorlbed
        by l%w f’or the oonstruotion   or bridges outside the
        liaits  or any oity or town.    said court and the
        governing body or any olty or town gay oooperate
        in the ereotion    of a bridge withln  the oorpomte
        limit6 of a oity or town, and jointly     enot   such
        bridge upon terms and oondltione mutually agreed
        upon; and either or both the ofty and oounty may
        issue Its bonds to pay Its proportionate     part or
        the debt by oormplying with the requlxement8 of Qe
        law regulating    the issuanos of bonds by oounties
        and oitles   skid towns,*
             Artlole   @92,   Vernon’s   Annotated Texas Civil    Stat-
utes,    reada dla tollower
               “Any oondsrionere    oourt may eo-operate   with
        and join the proper %uthorities      of any oity baring
        a population 0r ten thousam persons or more in
        the establishment,    bullding   equipment and main-
        tenenoe of a hospital     ln aaid olty   and to appro-
        priate aueh funds as may be detsrm&d        by said
        oourt,   after joint oonferenoe with the authoritier
        of such city or town, an$..the managenmnt of suoh
        hoepital    shall be under the joint oontrol of such
        court and olty authorities.”
            Artiole 60Sk9, Vernon*s Annotated Terns Civil Stat-
utes,  provides,   among other things, that oounties and lnoor-
porated oities,    either indepeudently or in oo-operation with
each other, or with the state Parks Board, may aoquire by
gift,  purohaee or condemnation proceedfags,   lands to be used
for publio parks and playgrounds.
Honorable B. N. Carter,     Page 4


            Opinion No, O-2201 of this department holds %swng
other thlsgr,    thst the oamlsslonsrs~  oourt ia not authorlzod
to enter into a oontraot and partnsrshlp    with a oity and lx-
psnd oounty runds tar the oonstmotion     and equipment of n
ofty-county   jell.   We enolose herewith a oopy OS aaid opinion.
            In your letter you state that ths building   ia Ve
be used by the oouuty and oity wholly lor muniolp%l purposesN.
We aamme from this statement that the pmposed building will
be a ooablnatlon   City Hall-Courthouse  building deeignod ror
the purpose or houalng the various city and oounty orfioialr.
If thle assumption be oorreot It la our opinion that the oo+
m.lssloners* oourt ot Mltohell Gounty would not be authorized
to expend oounty funds for suoh purpose.      However if our am-
sumptlon of the type or building and pnrpeee8 thereof is not
earreot, we will be glad to oonslder YOU! qusstion further It
you will give us full details    of the type or building to ba
oonstruoted and state fully the purposes for whioh it ie to
be used.
                                           Very truly   youm

),ppROVE~sEP   14,   1942            ATTORNEY GJd?lNtAL 01 TX&S